DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 8, 9, 12, 13, 16, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Little (US 20160026363 A1).

Regarding Claim 9, Little discloses An image display apparatus (¶2 reciting “displaying a three-dimensional object on a computing device”) comprising: 
a display having a display surface; (¶20 reciting “the device shown in FIG. 1A is a tablet having a touchscreen displaying an object”)
a display controller that displays a first image having a first image surface on the display surface in a three-dimensional fashion; (For example, Fig. 1C showing a first image having a first image surface (i.e. top). ¶20 reciting “the tablet has logic that alters the orientation of the object depending on receipt of certain input” Further, ¶23 reciting “The computing device 200 includes a processor 203 that executes program code corresponding to the modeling program described herein. . . . The processor 203 sends the data corresponding to a view of the object to the view controller 207. The view controller 207 drives this view to the touchscreen 209 for display. When a user applies a touch input to the touchscreen 209, the sensor 211 of or coupled to the touchscreen 209 sends the touch input (e.g., location, type of touch) to the processor 203. If the touch input invokes a command to display the object in a different view, the processor 203 sends the data corresponding to the different view of the object to the view controller 207,” where the processor corresponds to a display controller.) and 
an input unit that receives an instruction of rotating the first image around an axis different from any axis in the display surface (¶23 reciting “When a user applies a touch input to the touchscreen 209, the sensor 211 of or coupled to the touchscreen 209 sends the touch input (e.g., location, type of touch) to the processor 203.”), wherein 
in response to a reception of the instruction from the input unit, the display controller rotates the first image around a first imaginary axis and displays the rotated first image, the first imaginary axis being vertical to the first image surface and different from an axis vertical to the display surface. (¶20-22 disclosing receiving a user’s input to rotate to a different view, and ¶21 reciting “the object has been rotated to show a top view. FIGS. 1C-1E show a plurality of other potential views of the object that also were formed in response to the noted input. Those views include certain so-called “standard views,” . . .  As an example, those views may include a northwest isometric view, a northeast isometric view, a southwest isometric view, a southeast isometric view, a rear elevation view, a left elevation view, a right elevation view, a front elevation view, and a top plan view.” As shown in Figs. 1C, 1D, 1E, the image rotated around an imaginary axis vertical to the top of the image (the first image surface), which is different from an axis vertical to the display surface.)

Regarding Claim 12, Little discloses The image display apparatus according to claim 9, wherein 
the display controller displays a second image having a second image surface on the display surface in the three-dimensional fashion (Fig. 1A showing a second image having a second image surface (i.e. the wall having one window)), and 
in response to the reception of the instruction, the display controller rotates the second image around a second imaginary axis and displays the rotated second image, the second imaginary axis being vertical to the second image surface and different from the axis vertical to the display surface.
(Fig. 10 showing 9 standard views. Fig. 1B showing a the object has been routed to a top view, thus the object have been rotated around a second imaginary axis (i.e. the axis vertical to the second image surface) in addition to other rotations.)

Claim 1, has similar limitations as of Claim(s) 9, therefore it is rejected under the same rationale as Claim(s) 9.
Claim 4, has similar limitations as of Claim(s) 12, therefore it is rejected under the same rationale as Claim(s) 12.
Claim 13, has similar limitations as of Claim(s) 9, therefore it is rejected under the same rationale as Claim(s) 9. (¶12 reciting “the invention are implemented as a computer program product having a computer usable medium with computer readable program code thereon. The computer readable code may be read and utilized by a computer system in accordance with conventional processes.”)
Claim 16, has similar limitations as of Claim(s) 12, therefore it is rejected under the same rationale as Claim(s) 12.

Regarding Claim 17, Little discloses The non-transitory computer-readable storage medium according to claim 16, wherein 
the first imaginary axis and the second imaginary axis form different angles with the axis vertical to the display surface. (As analyzed in Claims 9 and 12, the first imaginary axis being vertical to the top, and the second imaginary axis being vertical to the wall having one window as shown in Fig. 1A.)

Claim 5, has similar limitations as of Claim(s) 17, therefore it is rejected under the same rationale as Claim(s) 17.

Regarding Claim 20, Little discloses The non-transitory computer-readable storage medium according to claim 13 which stores the display control program, the display control program causing the computer to perform the method further comprising displaying a rotation of the first image with an animation during the rotation of the first image. (¶42 reciting “the touchscreen . . .  may rotate the object to the second view, thus showing an animation of the rotation or movement to the second view.”)

Claim 8, has similar limitations as of Claim(s) 20, therefore it is rejected under the same rationale as Claim(s) 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 10, 11, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Little (US 20160026363 A1), and in view of Yamada (US 20120287165 A1), and further in view of Reiss et al. (US 20190313078 A1).

Regarding Claim 10, Little discloses The image display apparatus according to claim 9.
However, Little does not explicitly disclose wherein the display controller displays, in a two-dimensional fashion, an enlarged image related to the first image displayed in the three-dimensional fashion.
Yamada teaches “a display apparatus” (ABST). As shown in Fig. 41, an enlarged image selected from the group of images below is displayed in a two-dimensional fashion. 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Little) to display an enlarged image related to the thumbnail image group below it (corresponding to the first image displayed in a 3D fashion) (taught by Yamada). The suggestions/motivations would have been to display a specified page among a plurality of images (¶5), and to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
However, Little in view of Yamada does not explicitly disclose in response to the reception of the instruction, the display controller rotates the enlarged image around the axis vertical to the display surface and displays the rotated, enlarged image.
Reiss teaches “data from 2D image frame may be combined with a corresponding 3D image dataset to generate a hybrid image frame. Display parameters and/or relative coordinates of the 2D and/or 3D image data may be adjusted or altered across hybrid image frames.” (ABST). Further, ¶62 recites “as the display is rotated, the 2D layer and the 3D layer can be rotated together. By rotating the 2D layer and the 3D layer together, the source (the 2D layer) and projection (the 3D layer) sensation is maintained. The rotation can be carried out and controlled by the rotation module 30.”
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Little in view of Yamada) to rotate the 2D images together with the 3D image’s rotation (taught by Reiss). The suggestions/motivations would have been to maintain source and projection sensation (¶62), and to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 11, Little in view of Yamada and Reiss discloses The image display apparatus according to claim 10, wherein 
in response to the reception of the instruction, the display controller rotates the first image and the enlarged image in conjunction with each other.
(Reiss, ¶62 reciting “as the display is rotated, the 2D layer and the 3D layer can be rotated together. By rotating the 2D layer and the 3D layer together, the source (the 2D layer) and projection (the 3D layer) sensation is maintained.” The suggestions/motivations would have been the same as that of Claim 10 rejections.

Claim 2, has similar limitations as of Claim(s) 10, therefore it is rejected under the same rationale as Claim(s) 10.
Claim 3, has similar limitations as of Claim(s) 11, therefore it is rejected under the same rationale as Claim(s) 11.
Claim 14, has similar limitations as of Claim(s) 10, therefore it is rejected under the same rationale as Claim(s) 10.
Claim 15, has similar limitations as of Claim(s) 11, therefore it is rejected under the same rationale as Claim(s) 11.

Claim(s) 6, 7, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Little (US 20160026363 A1), and in view of Yamada (US 20120287165 A1).

Regarding Claim 18, Little discloses The non-transitory computer-readable storage medium according to claim 16.
However, Little does not explicitly disclose wherein the second image is adjacent to the first image, and 
the method further comprises, upon displaying of the rotated first image and the rotated second image, changing a distance between the rotated first image and the rotated second image, based on rotation angles of the first image and the second image and an aspect ratio of the first image. 
Yamada teaches “a display apparatus” (ABST). Further, ¶78 recites “FIG. 12 is a view showing an example of the thumbnail image group G1 that has been modified from the reference state. In this example, a state in which the fifth thumbnail image is selected is shown.” Fig. 12 shows adjacent rotated images. Furthermore, ¶78 recites “The angle of rotation θ (i) and the interval d (i) of the ith thumbnail image is decided according to the positional relation with the selected thumbnail image.” As shown in Fig. 40, the distance between adjacent pages being based on rotation angles and an aspect ratio of the first image; and ¶86 recites “(2) In the range of (1), the interval d (i) becomes narrower (or equal) as thumbnail images are placed farther from the selected page.” 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the method (taught by Little) to have an adjacent first and second images, and changing a distance between the rotated first image and the rotated second image based on rotation angles and an aspect ratio of the first image  (taught by Yamada). The suggestions/motivations would have been to display a specified page among a plurality of images (¶5), and to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 19, Little in view of Yamada discloses The non-transitory computer-readable storage medium according to claim 16, wherein 
in response to the reception of the instruction, the first image and the second image are rotated in conjunction with each other.
(Yamada, ¶78 reciting “The angle of rotation θ (i) and the interval d (i) of the ith thumbnail image is decided according to the positional relation with the selected thumbnail image.” The suggestions/motivations would have been the same as that of Claim 18 rejections.)

Claim 6, has similar limitations as of Claim(s) 18, therefore it is rejected under the same rationale as Claim(s) 18.
Claim 7, has similar limitations as of Claim(s) 19, therefore it is rejected under the same rationale as Claim(s) 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611